Zimbra                                              https://mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
Helene and Jeff
This was last night, I'm just curious is ~his house going to be
allowed to continue to operate as a synagogue? This house is
vacant so isn't this considered ''abandoning the use ot a single
family house"? I'd like to know what is being done? If nothing
and we a~e allowing it to continue to remain as a shul, please
let me know.   I'm tryicg to ::igure out what is and what isn't
allowed in our town.   On top of the multiple cars there last
night there were many walkers.    This isn't the first email in
regards co this property and it was sold March 30th.    Since it's
closing lL has been USED as only a shul since it still remains
vacant, only activity is on Friday & Saturday and yesterday was
ridiculous.    The same people who gather there were also the
ones who put up ERUV poles 011 Lhe neighbors fence & trespasses
to 21 Hickory Hill rd to con~inue to use that abandoned house as




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-66 Filed 09/06/19 Page 1 of 3 PageID: 1374
a cut through to Harmony Farms.
I would like some kind of response or uµdaLe on this house
since T haven't ~eard back since the last group of emails I
sent.
Thanks
Hope D
Sent from my iPhone
Sent from my iPhone
IMG_5064.JPG
800 KB
Re: 146 N New Prospect
From : Helene Schlegel <hschlegel@jacksontwpnj.net> Mon, Jul 03, 2017 10:38 AM
Subject : Re: 146 N New Prospect
28 of 61                                                                                             11/2/2017, 3:48 PM
TWP002960
Zirnbra                                               https://mai1.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
To : chrishope@optonline.net
Cc : Jeff Purpura <jpurpuro@jacksontwpnj.net>,
Kenneth Pieslak <kpieslak@jacksontwpnj.net>,
Rob Nixon
<councilmannixon@jacksontwpnj.net>, Barry
<counci lmanca logero@jacksontwpnj.net>,
Bressi <councilmanbressi@jacksontwp.net>,
Diane Flynn <difly0901@yahoo.com>, Jenn
(TBJ) <termite027@aol.com>, Chris Roder
Kissberth <ck41272@optonline.net>, Michael
Reina <mikereina@jacksontwpnj.net>
Please be advised that we are aware of the situatio n and are
handling the matter through the appropr iate process and
channels .
Respect fully,




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-66 Filed 09/06/19 Page 2 of 3 PageID: 1375
Helene Schlege l, MS, MPP, CPM
Business Adminis trator
Jackson Township
95 West Veterans Hwy.
Jackson, NJ 08527
732-928- 1200 ext. 1210
CONFIDENTIALITY NOTICE: This electron ic message contains
informa tion from the Jackson Township Mayor's office. This email
and any files at Lached may contain confiden tL1l informa tion that
is legally privileg ed. If you are not tte intended recipien t, or
a person respons ible for deliveri ng it, you are hereby notified
that any DISCLOSURE, COPYING, DISTRIBU TION or use of any
informa tion containe d ~nor attached to this transmis sion is
STRICTLY PROHIBIT ED. If you have received this transmis sion in
error, please forward same to sender and destroy the original
transmis sion and its attachme nts without reading or saving in
any manner.
----- Original Messag e-----
From: chrishop e@opton line.net
To: "Helene Schlege l" <hschleg el@jack sontwpn j.net>, "Jeff
Purpuro' ' <jpurpur o@jacks ontwpnj. net>, "Kenneth Pieslak''
<kpiesla k@jacks ontwpnj. net>
Cc:     ''Rob Nixon'' <councll mannixo n@jacks ontwpnj. net>,                 ''Barry''
<council mar:calo gero@ja cksontwp nj.net>, "Bressi"
<council macbres si@jacks ontwp.ne t>, "Diane :;'lynn"
29of61                                                                                                 II/2/2017, 3:48 PM
TWP002961
Zimbra                                       https://mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
<difly090l@yahoo.com>, ''Jenn (TBJ) '' <termite027@aol.con>,                  ''Chris
Roder Kissbert~·· <ck4l272@optoniine.net>
Sent: Monday, July 3, 2017 10:39:35 AM
Subject: 146 N New Prospect
Helene and Jeff
This was last night, I'm just curious is this house going to be
cillowed to continue to operate as a synagogue? This house is
vacant so isn't this considered ''abandoning the use of a single
family house"? I'd like to know what is being done? If nothing
and we are allowing it to continue to remain as a shul, please
let me know.   I'm trying to figure out what is and what isn't
allowed in our town.   On top of the multiple cars there last
night there were many walkers.   This isn't the first email in
regards to this property and it was sold March 30th.   Since it's
closing it has been USED as only a shul since it still remains




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-66 Filed 09/06/19 Page 3 of 3 PageID: 1376
vacant, only activity is on Friday & Saturday dlld yesterday was
ridiculo·_1s. The same people who gather there were also the
ones who put up ERUV poles on the neighbors fence & trespasses
to 21 Hickory Hill rd to continue to use that abandoned house dS
a cut through to Harmony Farms.
I would like some kind of response or update on this house
since I haven't heard back since the last group of emails I
sent.
Thanks
Hope J
[image/jpeg:IMG 5064.JPG]
Sent from my iPhone
Sent from my iPhone
9 Harvest Ct - SHUL- enclave
30of61                                                                                        I 1/2/2017, 3:48 PM
TWP002962
